Citation Nr: 1012506	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer 
claimed with erectile dysfunction, incontinence, and kidney 
stones as a residual of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1968 to 
June 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from February and July rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for prostate cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in November 2006.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in November 
2006.

The Veteran is entitled to a presumption of service 
connection if he is diagnosed with prostate cancer, or other 
enumerated diseases, associated with exposure to certain 
herbicide agents, if he served in the Republic of Vietnam 
during the prescribed period.  38 C.F.R. §§ 3.307, 3.309 
(2009); 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009).

In this case, the Veteran is claiming service-connection for 
prostate cancer as a result of herbicide exposure in Guam.  
The Veteran's service records do not reflect any service in 
the Republic of Vietnam, and he has denied ever serving 
there.  His service personnel records reflect that he was 
stationed at Anderson Air Force Base, Guam from March 25, 
1970 to September 9, 1971.  He then returned to Offutt Air 
Force Base in Nebraska.  His military occupational specialty 
was photo interpretation specialist (R20650).

In his April 2006 claim, the Veteran reported that in Guam, 
herbicides were use to clear an overgrown area of the base 
for construction, and, that during a flight in December 1969 
to Offutt Air Force Base (AFB), he noticed the heavy smell 
of herbicides in the aircraft in which he was flying.  

A March 2007 PIES request found that there were no records 
of exposure by the Veteran to herbicides.  

In a September 2007 letter, the director for the Center for 
Unit Records Research (CURR) reported that he could not 
document or verify that the Veteran was exposed to 
herbicides while serving at Anderson AFB, Guam, or Offutt 
AFB, Nebraska.  CURR further reported that the Department of 
Defense listing of herbicide use and test sites outside of 
the Republic of Vietnam, and Anderson AFB or Offutt AFB is 
not listed.  CURR also noted that unit historical data does 
not document any herbicide spraying, testing, storage, or 
usage at Anderson AFB or Offutt AFB during 1969 or 1970. 

Although the Veteran submitted various articles relating to 
the spraying and storage of Agent Orange at Anderson AFB, 
the Board finds the CURR report more persuasive as to 
whether herbicides were used in Guam.  Of the articles 
submitted, none indicate that herbicides were used or that 
the Veteran had been otherwise exposed during his time in 
Guam.  The Veteran has never asserted that he personally 
handled Agent Orange.  Furthermore, the April 2004 Dow 
Chemical Risk Report submitted by the Veteran was prepared 
by the Innovest Strategic Value Advisors, "a research firm 
specializing in finance and sustainability research . . 
.analyzing companies' performance on environmental, social, 
and strategic governance issues, with a particular focus on 
their impact on competitiveness, profitability, and share 
price performance", stated that soldiers who handled Agent 
Orange in Guam had become ill; however, this report was 
general in nature, and the scientific data used in this 
investment report was not provide.  As this report was 
prepared by a company for financial investors, the 
scientific bases for this assessment is called into 
question.  As such, the Board has determined that the PIES 
response and CURR are report more persuasive as to whether 
herbicides were used in Guam during the Veteran's time 
there.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

The December 2006 VA examiner and October 2006 private 
physician each state that the Veteran's prostate cancer was 
more likely than not the result of his exposure to 
herbicides in Guam.  However, as there has been no factual 
finding of exposure to herbicides, these statements provide 
limited probative value for deciding the Veteran's claim.  
See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that 
is based on history furnished by the veteran that is 
unsupported by clinical evidence is not probative); LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-92 (1991) (an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion).  The Board reiterates that 
as a medical opinion can be no better than the facts alleged 
by the veteran; an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

As the October 2006 VA examiner's opinion was based on an 
incorrect factual basis, the Board finds that another VA 
examination is necessary to determine whether the Veteran's 
prostate cancer is related to his active service without 
exposure to herbicides. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for prostate 
cancer.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his prostate cancer.  All indicated 
tests and studies are to be performed, 
and a comprehensive social and 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  It should be indicated 
to the examiner that Department of 
Defense data has not identified Anderson 
Air Force Base as a site for Agent 
Orange exposure. 

Following a review of the claims folder, 
examination of the Veteran, and using 
sound medical principles, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability of greater) that 
the Veteran's prostate cancer is caused 
or aggravated by his active service 
without herbicide exposure.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
Veteran should be furnished an 
appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


